                 Case 1:20-cv-00533-SKO Document 21 Filed 08/10/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     United States Attorney
 2
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   CASPAR CHAN, CSBN 294804
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, CA 94105
            Telephone: 510-970-4810
 7          Facsimile: 415-744-0134
            Email: caspar.chan@ssa.gov
 8   Attorneys for Defendant
 9
                          UNITED STATES DISTRICT COURT
10   Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
11   Attorneys for Defendant SACRAMENTO DIVISION
12
13
     JUAN SANCHEZ,                                        )   No. 1:20-cv-00533-SKO
14                                                        )
            Plaintiff,                                    )   STIPULATION AND ORDER TO
15                                                        )
            v.                                            )   EXTEND BRIEFING SCHEDULE
16                                                        )
     KILOLO KIJAKAZI1,                                    )   (Doc. 20)
17                                                        )
     Acting Commissioner of Social Security,              )
18                                                        )
            Defendant.                                    )
19                                                        )
20
21
22
23
24
25
26
     1
27    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew Saul as the
28   defendant in this suit. No further action need be taken to continue this suit by reason of the last sentence
     of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
                    Case 1:20-cv-00533-SKO Document 21 Filed 08/10/21 Page 2 of 3


 1
               The parties stipulate through counsel that Defendant, the Acting Commissioner of Social Security
 2
     (the “Commissioner”), shall have an extension of time to file her opposition to Plaintiff’s opening brief
 3
     in this case. In support of this request, the Commissioner respectfully states as follows:
 4
               1.       Primary responsibility for handling this case has been delegated to the Office of the
 5
     Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).
 6
               2.       Defendant’s response to Plaintiff’s opening brief is currently due August 16, 2021.
 7
     Defendant has not previously requested an extension of time for this deadline.
 8
               3.       The Region IX Office currently handles all district and circuit court litigation involving
 9
     the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and Guam.
10
               4.       The Region IX Office employs 47 staff attorneys, of whom 27 handle civil litigation
11
     involving the Social Security program in the eight assigned jurisdictions, at least part-time. The Region
12
     IX Office currently has a significant increase in merit briefs due beyond historical averages.
13
               5.       In addition to this “program” litigation, the 27 staff attorneys in the Region IX Office
14
     maintain other workload responsibilities, with most of them dedicating 40 percent or more of their time
15
     to these workloads. The Region IX Office provides a full range of legal services as counsel for the Social
16
     Security Administration, in a region that covers four states (including the most populous state in the
17
     nation) and three territories.       These other workloads include employment litigation; civil rights
18
     investigations; bankruptcy matters; and requests for legal advice on wide-ranging topics, including
19
     employee conduct and performance, reasonable accommodation, hostile work environment, ethics,
20
     Privacy Act and disclosure, torts, property, and contracts.
21
               6.       The undersigned attorney has eight briefs due in district court cases over the next month,
22
     as well as two pending Ninth Circuit appeals and two bankruptcy discharge matters.
23
               7.       Due to the volume of the overall workload within the Region IX Office, neither the
24
     undersigned attorney nor another attorney in the Region IX Office anticipate being able to complete
25
     briefing by the current due date of August 16, 2021. Therefore, Defendant seeks an extension of 30 days,
26
     until September 15, 2021, to respond to Plaintiff’s opening brief.
27
               8.       This request is made in good faith and is not intended to delay the proceedings in this
28
     matter.
                Case 1:20-cv-00533-SKO Document 21 Filed 08/10/21 Page 3 of 3


 1
              WHEREFORE, Defendant requests until September 15, 2021, to file her opposition to Plaintiff’s
 2
     opening brief.
 3
                                                   Respectfully submitted,
 4
 5   Date: August 9, 2021                          PEÑA & BROMBERG, PLC
 6
                                                   By:    /s/ Caspar Chan for Jonathan Pena*
 7                                                 JONATHAN PENA
                                                   *Authorized by email on August 9, 2021
 8                                                 Attorneys for Plaintiff
 9   Date: August 9, 2021                          PHILIP A. TALBERT
10                                                 Acting United States Attorney
                                                   Eastern District of California
11
                                                   By:    /s/ Caspar Chan
12                                                 CASPAR CHAN
13                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
14
15
16
17                                                    ORDER

18            Pursuant to the Parties’ above stipulation (Doc. 20), and for good cause shown,
19            IT IS ORDERED that Defendant shall have an extension, up to and including September 15, 2021,
20   to respond to Plaintiff’s opening brief. All other dates in the Scheduling Order (Doc. 16) shall be extended
21   accordingly.
22
23   IT IS SO ORDERED.
24
     Dated:     August 9, 2021                                  /s/ Sheila K. Oberto                 .
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
